Citation Nr: 1202507	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  94-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected residuals of a right hip stress fracture.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted the claim for service connection for a back disorder in September 2000; the claim for TDIU was submitted in 1994.  Both claims have been the subject of prior Remands by the Board.  The last time the issues were before the Board was in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  The Veteran's claim for service connection was denied by the RO on the basis of the medical opinions that there is no causal relationship between the current back disorder for which service connection is being sought and the Veteran's service-connected history of right hip stress fracture.  However, service connection may be established for disability that is proximately due to or that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (if service connection is based on aggravation, the rating for the extent of disability of the aggravated condition is limited to the extent of aggravation).  

In this case, the December 2008 and December 2010 opinions address only whether the Veteran's current lumbar spine disorder is a result of his service-connected right hip injury pain residuals, but do not address whether the Veteran's service-connected hip disability has aggravated the Veteran's back disorder.  Thus, on remand, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected hip disorder has permanently aggravated the Veteran's back disorder.

After the pending service connection claim is adjudicated on all possible bases, then the agency of original jurisdiction should adjudicate the claim for TDIU, both on a schedular basis and on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records and private clinical records from December 2010 to the present.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  Ask the examiner who conducted the December 2010 VA examination, if available, to provide an addendum to that examination report, after reviewing any evidence submitted or associated with the claims file during the course of this Remand.  

a.  The examiner should discuss this question:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder permanently worsened beyond normal progression (aggravated) by the service-connected right hip disability?  If the examiner concludes that the service-connected right hip disability at least as likely as not aggravates any diagnosed low back disability, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The medical basis for the conclusions reached should be provided.

b.  If the examiner who conducted the prior examination is not available, the Veteran should be scheduled for an appropriate examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a back disorder which is of service onset or otherwise related to service or is proximately due to or the result of a service-connected right hip disability.  If the examiner concludes that the Veteran does not have a lumbar spine disorder which is etiologically related to service or a service-connected disability, then the examiner should be asked to address the question in (a) above regarding secondary aggravation.  

3.  Afford the Veteran a VA examinations to determine whether his service-connected history of right hip stress fracture and depression with chronic pain syndrome associated with history of right hip stress fracture result in an inability to obtain and maintain substantially gainful employment consistent with his eduction and occupational experience.  If the examiner finds that the Veteran has psychiatric disorder other than the service-connected depression, the examiner should provide an opinion as to whether industrial impairment due to the non-service-connected disorder can be separated from industrial impairment due to the service-connected depression.  

4.  After all actions required above have been completed, readjudicate the claims on appeal, to include TDIU on a schedular basis and on the basis of extraschedular consideration.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond has been afforded, the appeal must be returned to the Board for appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

